        Case 4:20-cv-00095-DLC Document 10 Filed 10/15/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

  BLACKFEET NATION,
                                                   CV 20–95–GF–DLC
                       Plaintiff,

        vs.                                          ORDER

  COREY STAPLETON, in his official
  capacity as Montana Secretary of State,
  THE COUNTY OF PONDERA, as a
  political subdivision organized under
  the laws of the State of Montana,
  KODY FARKELL, in her official
  capacity as Pondera County Clerk &
  Recorder/Election Administrator,
  DALE SEIFERT, in his official
  capacity as Pondera County
  Commissioner, THOMAS A. KUKA,
  in his official capacity as Pondera
  County Commissioner, and JIM
  MORREN, in his official capacity as
  Pondera County Commissioner,

                       Defendants.

      Yesterday afternoon, the Court set an expedited briefing and trial schedule in

this case. (Doc. 8.) Shortly thereafter, Plaintiff Blackfeet Nation filed a Notice of

Voluntary Dismissal without Prejudice against all Defendants, explaining that the

parties agreed that Defendants from Pondera County will provide a satellite

election office on the Blackfeet Indian Reservation at Heart Butte High School.

(Doc. 9.) As Plaintiff points out, no Defendant has yet served an answer or filed a
                                         -1-
         Case 4:20-cv-00095-DLC Document 10 Filed 10/15/20 Page 2 of 2



motion for summary judgment. Thus, Plaintiff properly may dismiss this matter

without leave from the Court to do so. Fed. R. Civ. P. 41(a)(1)(A)(i).

        In light of Plaintiff’s notice of voluntary dismissal pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i), IT IS ORDERED that all pending motions are

DENIED AS MOOT, and all pending deadlines, including the hearing set for

October 22, 2020, are VACATED.

        IT IS FURTHER ORDERED that the Clerk of Court is directed to close this

case.

        Dated this 15th day of October, 2020.




                                          -2-
